UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1673


JOE E. HINES,

                  Plaintiff - Appellant,

             v.

NORTHERN   WEST   VIRGINIA  OPERATIONS;  CONSOL   ENERGY,
INCORPORATED; CONSOLIDATION COAL COMPANY; LOVERIDGE MINE
#22; BRENT MCCLAIN; PAM COFFMAN; HELEN BLEVINS; LYNN
WAGONER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:08-cv-00144-FPS)


Submitted:    December 8, 2009              Decided:   January 5, 2010


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe E. Hines, Appellant Pro Se. Larry Joseph Rector, STEPTOE &
JOHNSON, LLP, Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joe   E.    Hines    seeks   to     appeal   the    district    court’s

orders granting summary judgment for some of the Appellees on

his civil rights claims and dismissing his claims against the

remaining Appellee for failure to effect service of process.                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,     434   U.S.    257,     264   (1978)    (quoting      United     States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on May 12, 2009.          The notice of appeal was filed on June 12,

2009, one day out of time.                Because Hines failed to file a

timely notice of appeal or to obtain an extension or reopening

of   the    appeal      period,    we   dismiss     the   appeal     for    lack    of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3